Case 3:18-cv-01063-AJB-AGS Document 91-2 Filed 10/17/18 PageID.2172 Page 1 of 2




                                EXHIBIT        1
  {exhibits nos;l   }
        Case 3:18-cv-01063-AJB-AGS Document 91-2 Filed 10/17/18 PageID.2173 Page 2 of 2


Stephen Watkins

From:                            Stephen Watkins
Sent:                            Friday, October 12,2018 4:21 PM
To:                              anton@antonewing.com
Subject:                         RE: Ewing v. First Union,   Arroyo, etc. -   FRE   408


Follow Up Flag:                  Copied to Worldox (CMTLAW CLIENTS\09487.00\EMAI L\00 1 02626.MSG)



Dear Mr. Ewing:

First Union, Dennis Arroyo, Timur Shamsutdinov, and RFR Capital, LLC and Robert Signore   globa"lly'bfferf   to
resolve your litigation against them. Thank you.



Sincerely,

Stephen A. Watkins, Esq.
CARLSON   & MESSER LLP
590L W. Century Boulevard, Suite 1200                                                                         t
Los Angeles, CA 90045                                                                                         t
3tO-242-2200 Main
3LO-242-2214 Direct
3LO-242-2222Fax
